Title: From George Washington to the United States Senate, 28 February 1793
From: Washington, George
To: United States Senate

 

Gentlemen of the Senate,
United States [Philadelphia],February 28th 1793.

I was led, by a consideration of the qualifications of William Paterson, of New Jersey, to nominate him an Associate Justice of the Supreme Court of the United States. It has since occurred that he was a Member of the Senate when the law creating that Office was passed, and that the time for which he was elected is not yet expired. I think it my duty therefore to declare, that I deem the nomination to have been null by the Constitution.

Go: Washington

